Title: Notes on Presidential Appointments, 3 May 1798
From: Jefferson, Thomas
To: 


          May. 3. the Presidt. some time ago appd.Steele of Virga a Commr. to the Indians, & now Secretary of the Missisipi territory. Steele was a Counsellor of Virga, and was voted out by the assembly because he turned tory. he then offered for Congress & was rejected by the people. then offered for the Senate of Virga & was rejected.  the Presidt. has also appd. Joseph Hopkinson Commr. to make a treaty with the Oneida Indns. he is a youth of about 22. or 23. and has no other merit than extreme toryism, & the having made a poor song to the tune of the President’s march.
        